DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,995,033. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 10,995,033 recites a method of using a lightweight plaster, the method comprising: a. performing a first step of making a lightweight plaster by mixing together in a mixer a first aggregate constituting between about 40 and 70% by weight of a plaster product, a binder constituting between about 20 and 40% by weight of the plaster product, and a synthetic substitute aggregate occupying a same volume of an amount of the first aggregate plus or minus 10%; b. performing a second step of making a lightweight plaster by mixing together in a mixer a product of step (a) with water; c. applying the lightweight plaster as a coating to a vertical wall including a lath, lattice, or other substrate, to a thickness of about ⅜″ to ⅞″, such that the lightweight plaster acts as a base coat to plumb the vertical wall and to create a base to receive a finish coat application, the finish coat application being a stucco or acrylic synthetic finish or finish coat; and applying the finish coat application onto the lightweight plaster coating.
US patent ‘033 recites that the synthetic substitute aggregate includes expanded polystyrene (claim 2) US Patent ‘033 recites that the binder includes Portland cement (claim 3).  US Patent ‘033 recites that the binder further includes lime (claim 4). 
US Patent ‘033 recites that the first aggregate includes sand and further includes a material selected from the group consisting of: calcium carbonate, silica, quartz, and combinations thereof (claim 4). US Patent ‘033 recites that the amount of the first aggregate and the amount of the synthetic substitute aggregate occupy equal volumes within the plaster product plus or minus 5% (claim 6).
This is an anticipatory type Obvious Double Patenting rejection. 

Prior Art
The claims are rejected under Obvious Double Patenting for the reasons indicated above. There are no prior art rejections over the instant claims. The closest prior art references are the following (1) Guevara et al. (US 2008/0314295); (2) Bowles et al. (US 3,869,295); and (3) Hohwiller (US 4,245,054).
Guevara et al. teach a lightweight cement composition, used to produce products. In Example AA, the concrete (a product) composition comprises 33.0wt% Portland cement (See Example 13, ¶184, and ¶138) which corresponds to the instantly claimed binder, 51.5wt% sand which corresponds to the instantly claimed first aggregate, and EPS, which are expanded polystyrene particles (prepuff), which corresponds to the instantly claimed synthetic substitute aggregate. The sand is present in an amount of 28.1% by volume of the composition, and the EPS prepuff comprises 34.5% by volume of the composition, meaning the amount of sand is within ±10% by volume of the EPS (synthetic substitute aggregate. Example 17, Sample OO (¶198-199) comprises 32.9% cement (binder of the instant claims), 52.7wt% sand, and expanded polystyrene (synthetic substitute aggregate). The sand is present in an amount of 28.9% by volume and the EPS is present in an amount of 37% by volume of the composition, meaning the amount of sand (first aggregate) is within ±10% by volume of the EPS (synthetic substitute aggregate). The samples of Guevara are molded and are therefore made into products. See ¶146. 
Guevara et al. teach that the cement may include lime (¶31). Sand necessarily comprises one of calcium carbonate, silica, quartz, or a combination thereof. Guevara et al. teach that water is added to the dry mix when it is ready to be formulated. This corresponds to step b. of instant claim 1. Guevara et al. teaches that the lightweight cement (LWC) compositions of the invention can be used as a stucco coating (¶111). 
Guevara et al. fails to disclose applying the plaster composition as a coating to a vertical wall including a lath, lattice, or other substrate, to a thickness of 3/8’’ to 7/8’’, and applying a finish coat application which is a stucco or acrylic synthetic finish.

Bowles et al. teach a lightweight plaster comprising a lightweight aggregate which is expanded polystyrenes beads (abstract); cementitious materials for plaster (which are necessarily a ‘binder’); and sand (which is a finely divided ‘first aggregate’) (abstract). Bowles et al. teach that the cementitious materials for plaster include hydrated lime, Portland cement, and admixtures thereof (see column 3, lines 63-66). Water is added to the plaster compositions (see Examples and abstract). Bowles et al. teach that for best results, when lightweight aggregate is mixed with the plaster matrix, it should be added in an amount less than 50% by volume of that initially present (column 6, lines 26-30). Bowles et al. teaches that the formable uncured plaster matrix of the invention may be sprayed, cast, or troweled onto surfaces in buildings and the like (column 8, lines 7-11). This would necessarily include vertical walls. Spraying the plaster matrix, which includes the expanded polystyrene beads; sand (first aggregate); cementitious material including Portland cement and lime (binder) to which water is added onto a vertical wall surface in building would provide a coat on said wall. Bowles et al. expressly states that the final products of the invention disclosed therein are efficient insulators (column 8, line 14). 
Bowles et al. fails to disclose the thickness of the surfaces in buildings to which the plaster composition can be spray, cast, or troweled. Bowles et al. further fail to disclose applying a finish coat, the finish coat being a stucco or acrylic synthetic finish coat. Bowles et al. fail to teach the amount of the expanded polystyrene beads (synthetic substitute aggregate) is mixed to occupy a same volume as the first aggregate plus or minus 10%.
Hohwiller (US 4,245,054) teaches a process for the manufacture of a thermally insulating light stucco or plaster mixture which contains expanded polystyrene particles, cement, wall binder, and dispersion powders (abstract). Hohwiller fails to teach a first, non-lightweight aggregate is present, and therefore fails to disclose that the expanded polystyrene particles are present in an amount occupying the same volume as a first aggregate plus or minus 10%. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766